Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR XX ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended December 31, 2007 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from to Commission file number: 0-50657 Seabridge Gold Inc. (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant's Name into English) Canada (Jurisdiction of incorporation or organization) 106 Front Street East, 4th Floor, Toronto, Ontario CANADA M5A 1E1 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered Common Stock, no par value American Stock Exchange Common Stock, no par value TSX Venture Exchange Securities registered or to be registered pursuant to Section 12(g) of the Act. N/A (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: 37,298,885 1 Table of Contents Indicate by check mark if the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act Yesxx No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yesxx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xx Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer Accelerate filerxx Non-accelerated filer Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: [ ] US GAAP [ ] International Financial Reporting Standards as issued by the International Accounting Standards Board [ x ] Other If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. xx Item 17 Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesxx No (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes No 2 Table of Contents Seabridge Gold Inc. Form 20-F Annual Report Table of Contents PART 1 PAGE Item 1. Identity of Directors, Senior Management and Advisers 9 Item 2. Offer Statistics and Expected Timetable 10 Item 3. Key Information 10 Item 4 Information on the Company 20 Item 4A Unresolved Staff Comments 42 Item 5. Operating and Financial Review and Prospects 42 Item 6. Directors, Senior Management and Employees 49 Item 7. Major Shareholders and Related Party Transactions 59 Item 8. Financial Information 60 Item 9. The Offer and Listing 60 Item 10. Additional Information 62 Item 11. Quantitative and Qualitative Disclosures about Market Risk 72 Item 12. Description of Securities Other than Equity Securities 73 PART II Item 13. Default, Dividend Arrearages and Delinquencies 73 Item 14. Material Modifications to the Rights of Securities Holders and Use of Proceeds 73 Item 15. Controls and Procedures 73 Item 16A. Audit Committee Financial Expert 74 Item 16B. Code of Business Ethics 74 Item 16C. Principal Accountant Fees and Services 75 Item 16D. Exemptions from the Listing Standards for Audit Committees 75 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 75 PART III Item 17. Financial Statements 75 Item 18. Financial Statements 75 Item 19. Exhibits 75 3 Table of Contents METRIC EQUIVALENTS For ease of reference, the following factors for converting metric measurements into imperial equivalents are provided: To Convert from Metric To Imperial Multiply by Hectares Acres 2.471 Meters Feet (ft.) 3.281 Kilometers (km) Miles 0.621 Tonnes Tons (2000 pounds) 1.102 Grams/tonne Ounces (troy/ton) 0.029 GLOSSARY OF TERMS S.E.C Industry Guide National Instrument 43-101 Reserve: That part of a mineral deposit which could be economically and legally extracted or produced at the time of the reserve determination. The United States Securities and Exchange Commission requires a final or full Feasibility Study to support either Proven or Probable Reserves and does not recognize other classifications of mineralized deposits. Mineral Reserve: The economically mineable part of a Measured or Indicated Mineral Resource demonstrated by at least a Preliminary Feasibility study.This study must include adequate information on mining, processing, metallurgical, economic and other relevant factors that demonstrate, at the time of reporting, that economic extraction can be justified. Proven Reserves: Reserves for which a quantity is computed from dimensions revealed in outcrops, trenches, workings or drill holes; grade and/or quality are computed from the results of detailed sampling and measurement are spaced so closely and the geologic character is so well defined that size, shape, depth, and mineral content of reserves are well established. Proven Mineral Reserve: The economically mineable part of a Measured Mineral Resource demonstrated by at least a Preliminary Feasibility study. This study must include adequate information on mining, processing, metallurgical, economic and other relevant factors that demonstrate, at the time of reporting, that economic extraction is justified. Probable Reserves: For which quantity and grade and/or quality are computed from information similar to that used for proven reserves, but the sites for inspection, sampling and measurement are farther apart or are otherwise less adequately spaced.The degree of assurance, although lower than that for proven reserves, is high enough to assume continuity between points of observation. Probable Mineral Reserve: The economically mineable part of an indicated, and in some circumstances, a Measured Mineral Resource, demonstrated by at least a Preliminary Feasibility Study. This study must include adequate information on mining, processing, metallurgical, economic and other relevant factors that demonstrate, at the time of reporting, that economic extraction can be justified. Adularia - A colorless, moderate- to low-temperature variety of orthoclase feldspar typically with relatively high barium content. Andesite - A dark-colored, fine-grained extrusive rock that, when porphyritic, contains phenocrysts composed primarily of zoned sodic plagioclase and one or more of the mafic minerals. Argulite - A variety of asphaltic sandstone 4 Table of Contents Arkose - A feldspar-rich sandstone, typically coarse-grained and pink or reddish, that is composed of angular to subangular grains that may be either poorly or moderately well sorted; usually derived from the rapid disintegration of granite or granitic rocks, and often closely resembles granite. Basalt - A general term for dark-colored mafic igneous rocks, commonly extrusive but locally intrusive. Breccia - A rock in which angular fragments are surrounded by a mass of fine-grained minerals. Caldera - A large, basin-shaped volcanic depression, more or less circular, the diameter of which is many times greater than that of the included vent or vents. Carbonate - A sediment formed by the organic or inorganic precipitation from aqueous solution of carbonates of calcium, magnesium, or iron; e.g., limestone and dolomite. Cut-off grade - The lowest grade of mineralized material that qualifies as reserve in a deposit.It is also used to estimate mineral reserves by including in the estimates only those assays above the cut-off grade. Cut Value - Applies to assays that have been reduced to a statistically determined maximum to prevent erratic high values from inflating the average. Diamond Drilling - A type of rotary drilling in which diamond bits are used as the rock-cutting tool to produce a recoverable drill core sample of rock for observation and analysis. Diorite - An intrusive igneous rock. Drift - A horizontal underground opening that follows along the length of a vein or rock formation. Environmental Baseline Study - A geotechnical study that monitors and establishes the numerous naturally occurring base levels present within a specific area/environment.These can include; water chemistry, flora and fauna. Epithermal - Low temperature hydrothermal process or product. Fault -A fracture or break in rock along which there has been movement. Feasibility Study - A definitive study of the viability of a mineral project by a qualified professional which defines: (1) mining methods, pit configuration, mine scheduling, mine equipment and all related costing, (2) method of mineral processing and all related plant, equipment and costing, (3) necessary determination of all infrastructure required and relevant costs and (4) all requirements of government and markets for mine operation. A definitive financial analysis of the mineral project taking into consideration all relevant factors, which will establish the presence of a Mineral Reserve and the details of its economic viability. Geochemistry - The study of the chemical properties of rocks. Geophysical Survey - A scientific method of prospecting that measures the physical properties of rock formations. Common properties investigated include magnetism, specific gravity, electrical conductivity and radioactivity. Grade - The metal content of rock with precious metals, grade can be expressed as troy ounces or grams per tonne of rock. Granite - Any holocrystalline, quartz-bearing plutonic rock. Granitic - Pertaining to or composed of granite. 5 Table of Contents Hydrothermal - The products or the actions of heated waters in a rock mass such as a mineral deposit precipitating from a hot solution. Indicated Resource - In reference to minerals means quantity and grade and (or) quality are computed from information similar to that used for resources, but the sites for inspection, sampling, and measurement are farther apart or are otherwise less adequately spaced.The degree of assurance, although lower than that for resources, is high enough to assume continuity between points of observation. Inferred Resource - In reference to minerals, means estimates are based on an assumed continuity beyond measured and (or) indicated resources, for which there is geological evidence.Inferred resources may or may not be supported by samples or measurements. Intrusion; Intrusive - Molten rock that is intruded (injected) into spaces that are created by a combination of melting and displacement. Kriging - In the estimation of ore reserves by geostatistical methods, the use of a weighted, moving-average approach both to account for the estimated values of spatially distributed variables, and also to assess the probable error associated with the estimates. Lode - A mineral deposit consisting of a zone of veins, veinlets, disseminations, or planar breccias; a mineral deposit in consolidated rock as opposed to a placer deposit. Measured Resources - In reference to minerals, means a quantity is computed from dimensions revealed in outcrops, trenches, workings, or drill holes; grade and (or) quality are computed from the results of detailed sampling.The sites for inspection, sampling, and measurement are spaced so closely and the geological character is so well defined that size, shape, depth and mineral content of the resource are well established. Monzonite - A granular plutonic rock containing approx. equal amounts of orthoclase and plagioclase, and thus intermediate between syenite and diorite. Quartz is minor or absent. Net Smelter Return Royalty/ NSR- A phrase used to describe a royalty payment made by a producer of metals based on gross metal production from the property, less deduction of certain limited costs including smelting, refining, transportation and insurance costs. Patented - A claim to which a patent has been secured from the U.S. Government, in compliance with the laws relating to such claims. Placer - A deposit of sand or gravel that contains particles of gold, ilmenite, gemstones, or other heavy minerals of value. The common types are stream gravels and beach sands. Porphyry - Any igneous rock in which relatively large crystals are set in a fine-grained matrix of rock. Prefeasability Study - A comprehensive study of the viability of a mineral project that has advanced to a stage where the mining method, in the case of underground mining, or the pit configuration, in the case of an open pit, has been established, and where an effective method of mineral processing had been determined.This Study must include a financial analysis based on reasonable assumptions of technical engineering, operating, and economic factors, which are sufficient for a Qualified Person acting reasonably, to determine if all or part of the Mineral Resource may be classified as a Mineral Reserve. Pyrite - An iron sulphide mineral (FeS2), the most common naturally occurring sulphide mineral. Quartz - Crystalline silica; often forming veins in fractures and faults within older rocks. Quartz Monzonite - A coarse grained, quartz rich igneous rock usually occurring as a smaller rock mass associated with major granitic bodies. 6 Table of Contents Raise - A vertical or inclined underground working that has been excavated from the bottom upward. Reclamation - Restoration of mined land to original contour, use, or condition. Resource-Under the Canadian Institute of Mining (“CIM”) standards, Mineral Resource is a concentration or occurrence of natural, solid, inorganic or fossilized organic material in or on the earth’s crust in such form and quantity and of such a grade or quality that it has reasonable prospects for economic extraction. The location, quantity, grade, geological characteristics and continuity of a Mineral Resource are known, estimated or interpreted from specific geological evidence and knowledge. A mineral resource estimate is based on information on the geology of the deposit and the continuity of mineralization. Assumptions concerning economic and operating parameters, including cut-off grades and economic mining widths, based on factors typical for the type of deposit, may be used if these factors have not been specifically established for the deposit at the time of the mineral resource estimate. A mineral resource is categorized on the basis of the degree of confidence in the estimate of quantity and grade or quality of the deposit, as follows: Measured Mineral Resource: Under CIM standards, a Measured Mineral Resource is that part of a Mineral Resource for which quantity, grade or quality, densities, shape, physical characteristics are so well established that they can be estimated with confidence sufficient to allow the appropriate application of technical and economic parameters, to support production planning and evaluation of the economic viability of the deposit. The estimate is based on detailed and reliable exploration, sampling and testing information gathered through appropriate techniques from locations such as outcrops, trenches, pits, workings and drill holes that are spaced closely enough to confirm both geological and grade continuity. Indicated Mineral Resource: Under CIM standards, an Indicated Mineral Resource is that part of a Mineral Resource for which quantity, grade or quality, densities, shape and physical characteristics can be estimated with a level of confidence sufficient to allow the appropriate application of technical and economic parameters, to support mine planning and evaluation of the economic viability of the deposit. The estimate is based on detailed and reliable exploration and testing information gathered through appropriate techniques from locations such as outcrops, trenches, pits, workings and drill holes that are spaced closely enough for geological and grade continuity to be reasonably assumed. Inferred Mineral Resource: Under CIM standards, an Inferred Mineral Resource is that part of a Mineral Resource for which quantity and grade or quality can be estimated on the basis of geological evidence and limited sampling and reasonably assumed, but not verified, geological and grade continuity. The estimate is based on limited information and sampling gathered through appropriate techniques from such as outcrops, trenches, pits, workings and drill holes. Rhyolite - A group of extrusive igneous rocks, typically porphyritic and commonly exhibiting flow texture, with phenocrysts of quartz and alkali feldspar in a glassy to cryptocrystalline groundmass; also, any rock in that group; the extrusive equivalent of granite. Sedimentary - Formed by the deposition of sediment or pertaining to the process of sedimentation. Sediments - Solid fragmental material that originates from weathering of rocks and is transported or deposited by air, water, or ice, or that accumulates by other natural agents, such as chemical precipitation from solution or secretion by organisms, and that forms in layers on the Earth's surface at ordinary temperatures in a loose, unconsolidated form; e.g., sand, gravel, silt, mud, alluvium. Sericite - A fine-grained potassium mica found in various metamorphic rocks. Silification - The in situ alteration of a rock, which involves an increase in the proportion of silica minerals. Trenching - The process of exploration by which till is removed from a trench cut from the earth’s surface. 7 Table of Contents Tuff - A general term for all consolidated pyroclastic rocks. Unpatented Claim - Mining claim to which a deed from the U.S. Government has not been received. A claim is subject to annual assessment work, to maintain ownership. Vein - A thin, sheet-like, crosscutting body of hydrothermal mineralization, principally quartz. Volcanics - Those originally molten rocks, generally fine grained, that have reached or nearly reached the Earth’s surface before solidifying. 8 Table of Contents Part I Item 1.Identity of Directors, Senior Management and Advisers A.
